[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                    FILED
                            ________________________        U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 December 28, 2006
                                  No. 06-12572                 THOMAS K. KAHN
                            ________________________               CLERK

                       D. C. Docket No. 03-00406-CV-JOF-1

TOMMY DUKES,


                                                               Plaintiff-Appellant,

                                        versus

STATE OF GEORGIA,
COWETA COUNTY,
MIKE YEAGER, Sheriff,
individually and in his official capacity,
SGT. BOBBY STROZIER,
MAJOR BLAKE ADCOCK, et al.,



                                                            Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (December 28, 2006)
Before DUBINA and WILSON, Circuit Judges, and CORRIGAN,* District Judge.

PER CURIAM:

       Tommy Dukes filed suit in the Northern District of Georgia raising both

federal and state-law claims related to his arrest on February 20, 2001 and

subsequent medical treatment received during his incarceration in the Coweta

County Jail. The district court asserted supplemental jurisdiction over the pendent

state-law claims under 28 U.S.C. § 1367. Defendants in the suit were the State of

Georgia, Coweta County, Sheriff Mike Yeager, Major Blake Adcock, Sgt. Bobby

Strozier, Nurse Jennie Adcock, Dr. Miriam Burnett & MJB Health Services, Inc.

(collectively “Dr. Burnett”), Integrated Regional Laboratories (“IRL”), and ECHA

Peachtree, LLC & ECHA, LLC (collectively “Emory”). The district court granted

summary judgment on the Fourteenth Amendment deliberate indifference claims

against Sheriff Yeager, Major Adcock, Nurse Adcock and Coweta County; ADA

and Rehabilitation Act claims against Coweta County; a deliberate indifference

claim against Dr. Burnett; state-law negligence claims against IRL and Emory; and

Fourth Amendment claims against Sgt. Strozier. Dukes appeals the district court’s

grant of various defendants’ motions to exclude Dukes’s experts Dr. Greifinger

and Dr. McGinnis, and the district court’s grants of summary judgment in favor of


       *
         Honorable Timothy J. Corrigan, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2
all defendants.

       After considering the briefs and record in this case, and after having the

benefit of oral argument, we find no error in the district court’s exclusion of

Dukes’s experts or in its grants of summary judgment. Accordingly we affirm.

       However, we note that a number of Dukes’s state-law claims were dismissed

without prejudice and may be refiled in state court. Under 28 U.S.C. § 1367(c),

“district courts may decline to exercise supplemental jurisdiction over a [pendent

state] claim . . . if . . . the district court has dismissed all claims over which it has

original jurisdiction.” In this case, the district court dismissed all federal claims

without ruling on the merits of Dukes’s pendent state-law claims against Dr.

Burnett, Sheriff Yeager, or Nurse Adcock. The only state-law claims for which the

district court granted summary judgment were negligence claims against IRL and

Emory. When the district court dismissed the case, it declined to exercise

jurisdiction over the remaining state-law claims. Thus, those claims are dismissed

without prejudice. Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999) (holding

that if the district court decides to dismiss pendent state-law claims, “then they

should be dismissed without prejudice so that the claims may be refiled in the

appropriate state court”). Furthermore, under § 1367, the statute of limitations of

the remaining pendent claims “shall be tolled while the claim[s are] pending and



                                             3
for a period of 30 days after [they are] dismissed unless State law provides for a

longer tolling period.” 28 U.S.C. § 1367(d).

      AFFIRMED.




                                          4